


110 HR 4883 IH: To amend the Servicemembers Civil Relief Act to provide

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4883
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide
		  for a limitation on the sale, foreclosure, or seizure of property owned by a
		  servicemember during the one-year period following the servicemember’s period
		  of military service.
	
	
		1.Limitation on sale,
			 foreclosure, or seizure of property owned by ser­vice­mem­bers during one-year
			 period following period of military ser­vice
			(a)LimitationSection 303(c) of the Ser­vice­mem­bers
			 Civil Relief Act is amended by striking 90 days and inserting
			 one year.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to any sale, foreclosure, or seizure of property on or after the date
			 of the enactment of this Act.
			
